Citation Nr: 1637772	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  He served in the Republic of Vietnam, and was awarded a Combat Infantryman Badge and Purple Heart Medal with oak leaf cluster, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Prior to November 18, 2014, audiograms of record that were valid for rating purposes showed hearing loss manifested by Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  As of November 18, 2014, the Veteran's hearing loss was manifested by Level VIII hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. Prior to November 18, 2014, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).

2.  As of November 18, 2014, the criteria for an evaluation of 20 percent, but no higher, for bilateral hearing loss were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The Veteran's claims for higher initial ratings stem from his disagreement with    the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  As will be discussed in detail below, there are numerous audiograms of record and regulations which determine whether an audiogram contains the requisite information needed to rate hearing loss for VA purposes.  If the audiogram results cannot be considered valid, they cannot be considered probative or useful when considering whether a higher rating is warranted for hearing loss. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As an initial matter, the relevant time period for evidence that must be addressed in the adjudication of this increased rating claim begins June 8, 2010, one year prior to the date of receipt of the Veteran's claim.  See 38 C.F.R. §3.400(o)(2) (2015).  The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The first audiogram of record during the appeal period is dated in June 2011. Unfortunately, the audiogram does not contain a reading at 3000 Hz for the right ear and there are no speech recognition scores.  In addition, the available readings do not indicate an exceptional pattern of hearing loss as set forth in 38 C.F.R. § 4.86 in either ear.  As such, the June 2011 audiogram cannot be considered when rating the Veteran's hearing loss for either ear.

In August 2011, the Veteran underwent a VA examination.  The results were found to be valid for rating purposes and the use of speech discrimination scores appropriate.  The Veteran indicated difficulty understanding speech, hearing in noise and hearing high pitched sounds.  It was noted the Veteran had worn bilateral hearing aids for many years and that he recently had a right tympanoplasty due to a perforation from chronic otitis media in his right ear.  It was not indicated that the tympanoplasty affected the validity of the test results at the examination.

The August 2011 audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
70
75
75
Left Ear
35
55
75
75

The average decibel loss was 65 decibels in the right ear and 60 decibels in the left ear.  Speech discrimination scores were 88 percent in the right ear and 94 percent in the left ear.  Based on Table VI, the Veteran had Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the time of the August 2011 examination.

Following this examination, the RO granted service connection for hearing loss and assigned a noncompensable rating.  In the rating decision, the RO considered several private audiograms prior to the start of the appeal period as well as the June 2011 audiogram that had been performed at the Mountain Home VA Medical Center (VAMC).  The RO explained that the private audiograms contained in the Veteran's private treatment records, as well as the audiogram in treatment records from the Mountain Home VAMC were not valid for rating purposes because there was no indication that the Maryland CNC test was used.

Following the May 2012 statement of the case, the Veteran filed a Form 9 questioning the validity of the August 2011 VA examination.  He indicated his belief that a complete hearing examination was not possible since his right ear had not completely healed from his tympanoplasty and indicated a concern that the Maryland CNC test was not used or properly performed at that examination.  It appears the Veteran may have thought the RO's explanation regarding the June 2011 audiogram performed at the Mountain Home VAMC also pertained to the August 2011 VA examination that also took place at the Mountain Home VAMC.  He indicated having sought out a private examiner who would perform an audiogram for him using the Maryland CNC guidelines and submitted that audiogram for consideration in July 2012.

Initially, the Board finds that there is no indication that proper audiological tests were not used at the August 2011 VA examination and the examiner was fully aware of the Veteran's recent tympanoplasty and did not indicate that the procedure affected the validity of the hearing test results.  As such, the Board concludes that there is no prejudice to the Veteran from relying on the results at that examination.  

As to the private audiogram submitted by the Veteran in July 2012, the Board notes that there is no unmasked reading at 1000 Hz for the right ear.  The Board finds it inappropriate to arbitrarily use the masked score for the right ear at 1000 Hz and unmasked scores at all other frequencies.  In addition, there is no indication what speech recognition test was used.  Given that there is no unmasked pure tone for the right ear at 1000 Hz and the report does not indicate use of the Maryland CNC test, the Board cannot assign probative weight to the report as it does not contain the requisite information required for rating.  In addition, no clarification from the audiologist is necessary as it is clear that an unmasked reading was not recorded at 1000 Hz for the right ear.  Notably, the unmasked pure tone thresholds at other frequencies showed a similar level of hearing loss to that found at the August 2011 VA examination. 
Thereafter, the VA scheduled the Veteran for another VA examination in September 2014.  The Veteran indicated he was butt of family jokes due to his hearing loss and he would carry on long conversations with people without knowing what they were talking about.  The audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
85
100
85
Left Ear
45
65
90
85

The average decibel loss was 79 decibels in the right ear and 71 decibels in the left ear.  Speech discrimination scores were 64 percent in the right ear and 78 percent in the left ear.  It was noted that the pure tone threshold results were not valid for rating purposes for three reasons.  First, the word recognition scores decreased more than expected compared with previous audiograms.  Second, the Veteran's bone conduction response at 500 Hz in the left ear was worse than his air conduction threshold at that frequency.  Third, the Veteran's responses to pure tones were inconsistent.  In addition, the examiner noted that the use of word recognition scores was not appropriate for the Veteran at least in part because of inconsistencies.  The Board cannot substitute its own medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the Board cannot use the September 2014 examination report as valid evidence to support the grant of an increased rating.

Following the December 2014 supplemental statement of the case which explained why the VA examination was not valid for rating purposes, the Veteran submitted three independent examination reports concerning his hearing loss dated in November 2014.  He indicated that the audiologists he selected to do these examinations had worked for VA and that they employed the VA's testing methodology.  The Veteran's representative waived initial consideration of this evidence by the RO because the Veteran's substantive appeal was filed prior to February 2, 2013.  See 38 C.F.R. § 20.1304 (2015).  As such, the Board accepts the new evidence for inclusion in the record and will address each examination report in turn.

The report by Ms. S.B. dated November 18, 2014 appears to provide test results that are valid for rating purposes, although the claims file was not reviewed and, therefore, the audiometric results considered by the September 2014 examiner were not considered in addressing the consistency of the results.  The audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
85
105
95
Left Ear
35
55
     100
85

The average decibel loss was 84 decibels in the right ear and 69 decibels in the left ear.  Speech discrimination scores were 64 percent in the right ear and 76 percent in the left ear.  Based on Table VI, the Veteran had Level VIII hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Applying Table VII, a 20 percent rating for hearing loss is warranted.

The second report by Ms. C.P. dated November 19, 2014 did not clearly indicate which word recognition score test was used, although she did state that the Veteran had come to the examination seeking a hearing evaluation following VA protocol.  Notably, however, the results of the speech discrimination test were unclear as two percentiles were given for each ear.  The audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60
80
105
100
Left Ear
40
60
     95
95

The average decibel loss was 86 decibels in the right ear and 73 decibels in the left ear.  In the right ear, speech discrimination scores were 80 percent at 95 decibels and 88 percent at 100 decibels.  In the left ear, speech discrimination scores were 80 percent at 85 decibels and 60 percent at 100 decibels.  The 60 percent score seems questionable in light of the history of hearing loss on the right being worse than the left.  Additionally, in her comments, Ms. C.P. noted that word recognition bilaterally was good.  The Board finds the 60 percent speech discrimination score for the left ear not to be a credible reading in relation to all the other evidence in the record concerning the Veteran's left ear hearing loss.  Based on Table VI, if using 80 percent as the word recognition scores for both ears as the Veteran did in his Attachment F summary submitted December 11, 2014, the Veteran had Level V hearing acuity in the right ear and Level IV hearing acuity in left ear.  Applying Table VII, a 10 percent rating for hearing loss would be warranted.  However, an exceptional pattern of hearing impairment is shown in the right ear because the pure tone threshold at all frequencies is more than 55 decibels.  Based on Table VIA, the Veteran had Level VIII hearing acuity in the right ear.  Applying Table VII, using Level VIII for the right ear and Level IV for the left ear, the results support a 20 percent rating.

A third report provided by Mr. C.B. also dated November 19, 2014 indicated the Veteran claimed difficulty understanding speech without the use of visual cues in quiet and in the presence of background noise.  The Veteran reported a history of ear infections and middle ear issues.  It was not indicated on the examination report which speech discrimination test was used.  The audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
80
     100
85
Left Ear
40
65
     90
90

The average decibel loss was 78 decibels in the right ear and 71 decibels in the left ear.  Speech discrimination scores were 80 percent at 70 decibels in the right ear and 76 percent at 80 decibels in the left ear.  Based on Table VI assuming the Maryland CNC test was used, the Veteran had Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  The Board is unclear how the Veteran calculated entitlement to a 20 percent rating as shown in his Attachment F as the audiogram does not reveal an exceptional pattern of hearing loss in either ear.  When applying Table VII and using the results as summarized by the Veteran in his Attachment F, a 10 percent rating for hearing loss is warranted.

Overall, the Board finds that there remains a lot of disparity in the audiogram results in this case and it is not entirely clear which are the most accurate.  However, given the benefit of the doubt standard, the Board will resolve any doubt in the Veteran's favor and grant a 20 percent rating, but no higher, for hearing loss as of November 18, 2014 when entitlement was shown in Ms. S.B.'s examination report.

Based on a review of the objective evidence of record in light of the statutorily mandated method of evaluating hearing disabilities, the Board finds that the audiometric findings between June 8, 2010 and November 18, 2014 do not demonstrate that the Veteran is entitled to a compensable rating for hearing loss.  At no time during the appeal period has entitlement to a rating higher than 20 percent been demonstrated.

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well. The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the valid audiology studies of record.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he has difficulty understanding speech, hearing in the presence of background noise, and hearing high pitched sounds.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of his hearing loss.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 









      (CONTINUED ON NEXT PAGE)
ORDER

Prior to November 18, 2014, an initial compensable rating for bilateral hearing loss is denied.

From November 18, 2014, a disability rating of 20 percent for bilateral hearing loss is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


